DETAILED ACTION
In Applicant’s Response filed 3/1/2021, Applicant has amended claims 11 and 15, and amended the specification. Currently, claims 1-15 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has been provided with an incorrect status identifier because the claim recites that it is “currently amended” but it does not include underlining or any other markings to the text that would indicate that changes are being made by amendment. Thus, the status identifier should have been “previously presented”. It has been assumed for purposes of examination that Applicant intended for claim 1 to be treated as being “previously presented” but correction of the status identifier in future communications is necessary in order to clarify of the status of the claims.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al (US2011/0313383) in view of Bommarito et al (US 2013/0211310).
With respect to claim 1, Hofstetter discloses an article (wound dressing 20) comprising: an occlusive layer (backing 21; interpreted as being occlusive because it is water repellant – para [0047]); and a substrate (multilayered pad 25) having a surface that is coated with a metal oxide layer (third layer 26 of pad 25 is coated with silver on both sides – para [0047]; silver is 
	Hofstetter does not, however, disclose that the substrate surface is a “nanostructured” surface wherein nanostructures are formed from the substrate to produce the nanostructured surface.
Bommarito, however, teaches a medical article (100; fig 1) such as a wound dressing (para [0046] line 21) that includes a surface topography for resisting bioadhesion of microorganisms (para [0006]) wherein the article includes at least one engineered surface (110) that defines the exterior surface of the medical article (100) (para [0046]) and wherein the engineered surface comprises a substrate (para [0053]) containing a plurality of nanostructures (para [0006;0008; plurality of engineered structures 120 which comprise nanofeatures 140 – para [0047;0049]; fig 1)  wherein nanostructures are formed from the substrate to produce a nanostructured surface (the plurality of engineered structures 120 are molded or integral with at least a portion of the engineered surface 110 – para [0047] and the nanofeatures may be composed of the same material as the engineered structures – para [0049] and, therefore, both are interpreted as being “formed” from the surface 110 which comprises the substrate as described in para [0053]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the substrate of Hofstetter for a substrate which has a nanostructured surface as taught by Bommarito in order to resist bioadhesion of microorganisms (Bommarito para [0006]) and thus reduce the colonization of target microorganisms (Bommarito para [0009-0011]) to assist with healing and prevent infection.
claim 2, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 1) but Hofstetter does not, however, explicitly disclose that the layer comprises less than 99 wt% non-oxidized metal. 
Hofstetter does, however, disclose that the metal oxide layer (silver – para [0032;0047]) comprises less than 100 wt% non-oxidized metal (a mixture of silver oxide and elemental silver can be used – para [0032]; elemental silver is interpreted as being “non-oxidized”; if a mixture is used, it is inherent that less than 100% wt% of the layer is the non-oxidized metal i.e. because if 100% is non-oxidized metal then it is no longer a mixture). Hofstetter also discloses that elemental silver has low solubility and therefore a low concentration of active ingredient is released in the presence of wound exudate (para [0032]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a mixture of silver oxide and elemental silver comprising less than 99 wt% elemental silver in order to ensure sufficient release of the silver in the presence of wound exudate to provide antimicrobial benefits. Furthermore, use of, specifically, less than 99 wt% non-oxidized metal would have been obvious because discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to claim 3, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 2) but Hofstetter does not, however, explicitly disclose that the layer comprises less than 95 wt% non-oxidized metal. 
Hofstetter does, however, disclose that the metal oxide layer (silver – para [0032;0047]) comprises less than 100 wt% non-oxidized metal (a mixture of silver oxide and elemental silver can be used – para [0032]; elemental silver is interpreted as being “non-oxidized”; if a mixture 
With respect to claim 4, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 3) but Hofstetter does not disclose that the nanostructured surface comprises an anisotropic nanostructure. Bommarito, however, teaches this feature because in Bommarito, the nanostructured surface is characterized by engineered structures 120 with nanofeatures 140 formed thereon which are projecting or protruding from the engineered surface 110 as shown in figure 1. This topography is interpreted as providing a structure having peaks and valleys wherein the thickness of the surface will vary based on the direction of measurement because in one direction, measurement can be within a valley formed between nanofeatures 140, which would yield a thickness measurement that is less than what would be measured in a different direction, such as a direction where measurement is along a peak at the top of the nanofeatures 140 – thus, the nanofeatures 140 on the surface of the engineered structures 120 are interpreted as providing a surface that is anisotropic.  It 
	With respect to claims 6-7, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 1) and Hofstetter also discloses that the metal oxide is silver oxide (para [0032]).
	With respect to claim 8, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 7) and Hofstetter also discloses that the silver oxide is Ag20 (it is inherent that the chemical formula for silver oxide is Ag20 – thus the silver oxide disclosed in para [0032] of Hofstetter is interpreted as being Ag20).
	With respect to claim 9, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 8) and Hofstetter also discloses that Ag+ release concentration of the article is more than 3.5 ppm (11.3 ug of silver is released per 1g of pad – para [0052] which is equivalent to 11.3ug silver/1,000,000ug pad which is interpreted to be a release rate of 11.3 parts per million which is greater than 3.5ppm).
	With respect to claim 10, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 9) and Hofstetter also discloses that Ag+ release concentration of the article is more than 5 ppm (11.3 ug of silver is released per 1g of pad – para [0052] which is equivalent to 11.3ug silver/1,000,000ug pad which is interpreted to be a release rate of 11.3 parts per million which is greater than 5ppm).
claim 11, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 10) and Hofstetter also discloses that Ag+ release concentration of the article is more than 8 ppm (11.3 ug of silver is released per 1g of pad – para [0052] which is equivalent to 11.3ug silver/1,000,000ug pad which is interpreted to be a release rate of 11.3 parts per million which is greater than 8ppm).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al (US2011/0313383) in view of Bommarito et al (US 2013/0211310) and further in view of Allemand et al (US2011/0024159).
With respect to claim 5, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 4) but does not disclose that the anisotropic nanostructure has an aspect ratio greater than 2:1.
	Allemand teaches nanostructured films having low levels of silver complex ions (abstract) wherein “[b]ecause anisotropic nanostructures of high aspect ratio (e.g., greater than 10) promote the formation of an efficient conductive network, it is desirable that the nanostructures…uniformly have aspect ratios of greater than 10 (e.g., nanowires)” (aspect ratio of 10 is greater than 2:1). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the anisotropic nanostructure of Hofstetter in view of Bommarito to be an anisotropic nanostructure having an aspect ratio greater than 2:1 as taught by Allemand in order to promote the formation of an efficient conductive network and increase conductivity which can assist with reducing wound healing time.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al (US2011/0313383) in view of Bommarito et al (US 2013/0211310) and further in view of Burrell et al (WO98/41095).
	With respect to claim 12, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the metal oxide layer is formed by physical vapor deposition. The claimed phrase “wherein the metal oxide layer is formed by physical vapor deposition” is being treated as a product by process limitation; that is, that the layer was made by a vapor deposition technique. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Burrell teaches a multilayered dressing including a layer that carries an antimicrobial metal coating (page 4 lines 13; 17-18) that is released from the layer to provide antimicrobial effect (page 4 lines 20-24) wherein the layer can be provided by vapour deposition (page 4 lines 24-25). Thus, Burrell teaches that vapor deposition is a known technique for forming antimicrobially effective metal coated layers. 
Therefore, even if “vapor deposition” results in different structural characteristics of the end product as compared to other layer forming techniques, it still would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to use a material formed by “vapor deposition” as the metal oxide layer in Hofstetter in view of .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter et al (US2011/0313383) in view of Bommarito et al (US 2013/0211310) and further in view of Bokorny et al (US2010/0150980).
With respect to claim 13, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the article exhibits a more than 4 log reduction of bacterial growth within 7 days.
Bokorny teaches an improved antimicrobial material (para [0011]) having nanoparticles containing (i.e. comprising or consisting of) a non-persistent support material and metallic silver particles on the surface of said support material (para [0020]) wherein the device includes silver nanoparticles (para [0029-0030]) and the non-persistent material comprises, preferably, a tricalcium phosphate (“TCP”) (para [0032]) wherein investigation of this construct using ASTM E2180-01 showed that the construct afforded an over 4-log bacteria reduction within 7 days (para [0101]; ASTM test methods are well known and customary in the art, test method ASTM E2180-01 involves the step of incubating samples for 24 hours after which results are interpreted and thus the 24 hour timeframe is interpreted as providing readings showing reduction of bacterial growth that is “within 7 days”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Hofstetter in view of Bommarito so that the article exhibits a more than 4 log reduction of bacterial growth within 7 days as taught by Bokorny in order to provide 
With respect to claim 14, Hofstetter in view of Bommarito discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the article exhibits a more than 6 log reduction of bacterial growth within 7 days.
Bokorny teaches an improved antimicrobial material (para [0011]) having nanoparticles containing (i.e. comprising or consisting of) a non-persistent support material and metallic silver particles on the surface of said support material (para [0020]) wherein the device includes silver nanoparticles (para [0029-0030]) and the non-persistent material comprises, preferably, a tricalcium phosphate (“TCP”) (para [0032]) wherein investigation of this construct using ASTM E2180-01 showed that the construct afforded an over 4-log bacteria reduction within 7 days (para [0101]; the range of “over 4-log reduction” is interpreted to include values within the range of “over 6-log reduction”; ASTM test methods are well known and customary in the art, test method ASTM E2180-01 involves the step of incubating samples for 24 hours after which results are interpreted and thus the 24 hour timeframe is interpreted as providing readings showing reduction of bacterial growth that is “within 7 days”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Hofstetter in view of Bommarito so that the article exhibits a more than 6 log reduction of bacterial growth within 7 days as taught by Bokorny in order to provide improved antimicrobial effect and, furthermore, because discovering an optimum value of a result effective variable involves only routine skill in the art.
claim 15, Hofstetter in view of Bommarito discloses the article of claim 1 (see rejection of claim 1) and Hofstetter also discloses a method of use of said article comprising the steps of providing the article (para [0011] discloses “providing” the wound dressing); and applying the article to a subject (in the use state the first absorbent layer of the dressing faces the wound and preferably is in direct or indirect contact with the wound – para [0016] – this is interpreted to mean that the dressing is applied to a user for use). 
Hofstetter in view of Bommarito does not, however, disclose that the article exhibits a more than 4 log reduction of bacterial growth within 7 days.
Bokorny teaches an improved antimicrobial material (para [0011]) having nanoparticles containing (i.e. comprising or consisting of) a non-persistent support material and metallic silver particles on the surface of said support material (para [0020]) wherein the device includes silver nanoparticles (para [0029-0030]) and the non-persistent material comprises, preferably, a tricalcium phosphate (“TCP”) (para [0032]) wherein investigation of this construct using ASTM E2180-01 showed that the construct afforded an over 4-log bacteria reduction within 7 days (para [0101]; ASTM test methods are well known and customary in the art, test method ASTM E2180-01 involves the step of incubating samples for 24 hours after which results are interpreted and thus the 24 hour timeframe is interpreted as providing readings showing reduction of bacterial growth that is “within 7 days”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the device of Hofstetter in view of Bommarito so that the article exhibits a more than 4 log reduction of bacterial growth within 7 days as taught by Bokorny in order to provide .

Response to Arguments
Applicant’s arguments filed 3/1/2021 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments to claims 11 and 15 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn, while new objections have been given as necessitated by Applicant’s amendments to the claims (see above).
	Regarding the objections to the specification, Applicant’s amendments to the specification have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 8-9 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on page 8 that claim 1 is patentable over the combination of Hofstetter and Bommarito because Bommarito does not disclose that nanostructures are “formed from the substrate” to produce the nanostructured surface. Applicant further argues that the disclosure in Bommarito that the engineered structures 120 are “molded or integral” with at least a portion of engineered surface 110 does not mean that nanostructures are formed from the substrate because, in Bommarito, a layer of nanoposts/nanoparticles is applied on top of the microstructures to produce a nanostructured surface. The Office respectfully disagrees. As discussed in the claim rejections above, 
	The Office has also noted Applicant’s arguments on pages 8-9 regarding claims 5, 12, and 13-15 but for at least the same reasons as provided above with respect to claim 1, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
David et al (US 2012/0012557) teaches a method of forming nanostructured surfaces on substrates by etching the surface of the substrate to provide nanoscale features on the surface.
Zaban et al (US2012/0181573) discloses an article comprising a substrate (a transparent conductive oxide (TCO)) having a nanostructured surface (the TCO has a nanostructured upper surface – abstract; para [0013]) wherein nanostructures are formed from the substrate to produce the nanostructured surface (the “nanostructured upper surface being characterized by (i) nano-holes, nano-grooves, nano-nets and/or chains of nano-holes; and optionally (ii) nanoparticles and/or nano-islands of a metal reduced from metal ions in said TCO” - para [0011-0012]) wherein providing a nanostructured surface results in an increase in the roughness of the surface and improves adhesion of the metal to the TCO surface (para [0011]) and wherein the nanostructured surface is coated with a metal layer (the TCO further comprises “on said nanostructured upper surface, a layer of a metal or an alloy thereof” - para [0013]). 
Dubrow et al (US 2006/0204738) discloses a medical device having one or more nanostructured surfaces (para [0007]) wherein the device may comprise coatings applied to the nanostructured surfaces (para [0011]) such as coatings of a material having a biological function such as silver which possesses antibacterial properties (para [0012]). 
Kruss et al (US 2010/0318187) discloses a substrate that is nanostructured on at least one surface (abstract; para [0011]) that is suitable for applications such as wound dressings (para [0070]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786      

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786